                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

JOHN MARSHALL,                                     )
                                                   )
                Petitioner,                        )
                                                   )
        v.                                         )            No. 1:19-cv-00083-CDP
                                                   )
JASON LEWIS,                                       )
                                                   )
                Respondent.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the motion of petitioner John Marshall for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2). Having

reviewed the motion and the financial information contained therein, the Court has determined that

petitioner is unable to pay the filing fee. See 28 U.S.C. § 1915(a)(1). Therefore, the motion will be

granted.

        Plaintiff has also filed a motion to appoint counsel. (Docket No. 3). The motion will be

denied at this time. In civil cases, a pro se litigant does not have a constitutional or statutory right

to appointed counsel. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013). See also Stevens v.

Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (stating that “[a] pro se litigant has no statutory or

constitutional right to have counsel appointed in a civil case”). Rather, a district court may appoint

counsel in a civil case if the court is “convinced that an indigent plaintiff has stated a non-frivolous

claim…and where the nature of the litigation is such that plaintiff as well as the court will benefit

from the assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When

determining whether to appoint counsel for an indigent litigant, a court considers relevant factors

such as the complexity of the case, the ability of the pro se litigant to investigate the facts, the
existence of conflicting testimony, and the ability of the pro se litigant to present his or her claim.

Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his

claims to the Court. The Court will entertain future motions for appointment of counsel as the case

progresses.

       Additionally, plaintiff has filed a motion for an evidentiary hearing. (Docket No. 4). The

Court will deny the motion, as respondent has not yet been given an opportunity to file a response.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 3)

is DENIED at this time.

       IT IS FURTHER ORDERED that plaintiff’s motion for an evidentiary hearing (Docket

No. 4) is DENIED.

       Dated this 15th day of July, 2019.




                                                   CATHERINE D. PERRY
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
